DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on December 15th, 2020, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 15th, 2020 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-8, with respect to the objections of claims 4-6 been fully considered and are persuasive. Therefore, the objections have been withdrawn. 
Applicant's arguments, see pgs. 8-10, with respect to the rejections of claims under 35 U.S.C 102 and/or 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the direction of the central axis” in line 2 which was not being recited in claims 5 and 1. It is unclear to the Examiner which structure of the light-emitting device having the direction of the central axis and there is also insufficient antecedent basis for this limitation in the claim.
   Claim 12 further recites the limitation “the <011> orientation” in line 3 which was not being recited in claims 5 and 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the centers of the recesses” in line 2 which was not being recited in claims 1 and 5. There is also insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the centers of the recesses” in line 2 which was not being recited in claims 1, 2, and 13. There is also insufficient antecedent basis for this limitation in the claim. 
 Claim 18 recites the limitation “the centers of the recesses” in line 2 which was not being recited in claims 1, 2, 3, 10 and 14. There is also insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIN (Pub. No.: US 2016/0233376 A1).
Regarding claim 1, LIN discloses a semiconductor light-emitting device in Fig. 4 comprising a first conductive type InP cladding layer (layers 30/120 comprising AlGaInP) (see [0026] and [0028-0031]), a semiconductor light-emitting layer (active 40 including well layers 41 comprising  InxGa1-x As1-yPy  and barrier layers 42) (see [0019-0022]), and a second conductive type InP cladding layer (layers 110/20 comprising AlGaInP) provided sequentially over a conductive support substrate (substrate 11) (see [0026] and [0030]), the second conductive type InP cladding layer being on a light extraction side (on the exposed part 111), the semiconductor light-emitting device further comprising: a metal reflective layer (layers reflector/100 comprising listed metal reflective layer), between the conductive support substrate and the first conductive type InP cladding layer, for reflecting light emitted from the semiconductor light-emitting layer (see [0030-0032]); and a plurality of recesses (hill-like structure 112 comprising recesses inbetween in cross-sectional view) provided in a surface of the second conductive type InP cladding layer (see Fig. 4 and [0030]), wherein the semiconductor 
Regarding claim 2, LIN discloses the semiconductor light-emitting device according to claim 1, wherein bottoms of the recesses are oriented along a <011> orientation (the bottom of recesses between hill-like structure 112 can be oriented along <011> plane since claim fails to further limit how the <011> orientation being defined) (see Fig. 4).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (Pub. No.: US 2016/0233376 A1), as applied to claims 1-2, 5 and 13 above, and further in view of Yeh et al. (Pub. No.: US 2005/0221527 A1), hereinafter as Yeh.
Regarding claim 3, LIN discloses the semiconductor light-emitting device according to claim 2, but fails to disclose wherein the recesses are formed in ellipses in a plan view from the light extraction side, and long axes of the ellipses are oriented along the bottoms of the recesses.
Yeh discloses a light-emitting device in Fig. 4 comprising light extraction side (texture top surface 112) wherein the recesses (recesses of textured top surface) are formed in ellipses in a plan view from the light extraction side (convex in the textured top surface 112 can have ellipse), and long axes of the ellipses are oriented along the bottoms of the recesses (see [0023-0024]). 
The recess in the hill-like structures of light emitting device of LIN being modified into ellipse shape as same as the textured top surface 112 of Yeh for arriving at the claimed structure as recited in claim 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recess of Lin to have the ellipse shape as same as the recesses of Yeh because the teaching of Yeh discloses the recesses or convex can be manufactured in many desired formed of circle, polygon, triangle or ellipse for providing an effective structure of maximum light extraction.
Regarding claim 4, LIN discloses the semiconductor light-emitting device according to claim 2, but fails to disclose wherein widths of the recesses vary 
Yeh discloses a light-emitting device in Fig. 4 comprising light extraction side (texture top surface 112) wherein recesses (recesses of textured top surface 112) are formed in a plan view from the light extraction side (see [0023-0024]), wherein widths of the recesses vary periodically along a direction of central axes of the recesses in a plan view from the light extraction side, and the direction of the central axes is oriented along the bottoms of the recesses (getting wider from bottom to the top of the recesses) (see Figs. 6B and 6D). 
The recess in the hill-like structures of light emitting device of LIN being modified into same shape as the textured top surface 112 of Yeh for arriving at the claimed structure as recited in claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recess of Lin to have the same shape as same as the recesses of Yeh because the teaching of Yeh discloses the recesses or convex can be manufactured in many desired formed of different shape for providing an effective structure of maximum light extraction. 
 Regarding claim 5, LIN discloses the semiconductor light-emitting device according to claim 1, but fails to disclose wherein the plurality of recesses are regularly arranged.
Yeh discloses a light-emitting device in Fig. 4 comprising light extraction side (texture top surface 112) wherein recesses (recesses of textured top surface 112) are 
The recess in the hill-like structures of light emitting device of LIN being modified into shape and formed regularly as the textured top surface 112 of Yeh for arriving at the claimed structure as recited in claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recess of Lin to have the same shape and pattern as same as the recesses of Yeh because the teaching of Yeh discloses the recesses or convex can be manufactured in many desired formed of different shape and being formed regularly for providing an effective structure of maximum light extraction. 
Regarding claim 6, LIN discloses the semiconductor light-emitting device according to claim 1, but fails to disclose wherein space between adjacent recesses on the surface of the second conductive type InP cladding layer is flat.
Yeh discloses a light-emitting device in Fig. 4 comprising light extraction side (texture top surface 112), wherein recesses (recesses of textured top surface 112) are formed in a plan view from the light extraction side (see [0023-0024]), wherein space between adjacent recesses on the surface of the light extraction side is flat (see Fig. 4).
The recess in the hill-like structures of light emitting device of LIN being modified into same shape and having flat space between as same as the textured top surface 112 of Yeh for arriving at the claimed structure of having flat space between adjacent recesses on the surface of the second conductive type InP cladding layer as recited in claim 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recess of Lin to have the same shape and 
Regarding claim 12, LIN discloses the semiconductor light-emitting device according to claim 1, but fails to disclose wherein the plurality of recesses are arranged in a stripe pattern in which the direction of the central axis is oriented in parallel to the <011> orientation.  
Yeh discloses a light-emitting device in Fig. 4 comprising light extraction side (texture top surface 112), wherein recesses (recesses of textured top surface 112) are formed in a plan view from the light extraction side (see [0023-0024]), the plurality of recesses are arranged in a stripe pattern in which the direction of the central axis is oriented in parallel to the <011> orientation (recesses of textured top surface 112 having its central axis arranged in one direction that can be aligned with <011> orientation) (see Fig. 5B and 5D).
The recess in the hill-like structures of light emitting device of LIN being modified into same shape and same arrangement as the textured top surface 112 of Yeh for arriving at the claimed limitations as recited in claim 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recess of Lin to have the same shape and same arrangement as same as the recesses of Yeh because the teaching of Yeh discloses the recesses or convex can be manufactured in many desired formed of different shape and certain arrangement for providing an effective structure of maximum light extraction.
Regarding claim 13, LIN discloses the semiconductor light-emitting device according to claim 2, but fails to disclose wherein the plurality of recesses are regularly arranged.
Yeh discloses a light-emitting device in Fig. 4 comprising light extraction side (texture top surface 112) wherein recesses (recesses of textured top surface 112) are formed in a plan view from the light extraction side (see [0023-0024]), wherein the plurality of recesses are regularly arranged (see Fig. 4). 
The recess in the hill-like structures of light emitting device of LIN being modified into shape and formed regularly as the textured top surface 112 of Yeh for arriving at the claimed structure as recited in claim 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recess of Lin to have the same shape and pattern as same as the recesses of Yeh because the teaching of Yeh discloses the recesses or convex can be manufactured in many desired formed of different shape and being formed regularly for providing an effective structure of maximum light extraction. 
Regarding claim 16, the combination of LIN and Yeh discloses the semiconductor light-emitting device according to claim 5, wherein the plurality of recesses are arranged in a pattern in which the centers of the recesses in the pattern are arranged two-dimensionally in a triangular lattice arrangement (centers of some groups of 3 recesses of textured top surface 112 formed a triangular lattice arrangement as shown in Figs. 5B and 5D of Yeh).  
Regarding claim 17, the combination of LIN and Yeh discloses the semiconductor light-emitting device according to claim 13, wherein the plurality of .  
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (Pub. No.: US 2016/0233376 A1), as applied to claim 1 and 2 above, and further in view of JEONG (Pub. No.: US 2012/0037949 A1).
Regarding claim 19, LIN discloses the semiconductor light-emitting device according to claim 1, but fails to disclose wherein a dielectric layer and a contact portion are provided in parallel between the reflective metal layer and the first conductive type InP cladding layer, and the contact portion includes an ohmic metal portion on the reflective metal layer and a contact layer on the ohmic metal portion.
JEONG discloses a light-emitting device in Fig. 12 comprising a dielectric layer (protection member 141 of dielectric material) and a contact portion (combination of second conductive layer 161 and first conductive 151) are provided in parallel between a reflective metal layer (metal layers 171/180) and a first conductive type InP cladding layer (semiconductor layer 130) (see [0036] and [0108-0112], [0118]), and the contact portion includes an ohmic metal portion (second conductive layer 161) on the reflective metal layer and a contact layer (first conductive layer 151) on the ohmic metal portion (see [0111]).
The protection member 141, first conductive layer 151 and second conductive layer 161 of JEONG being incorporate into the light-emitting device of LIN by modifying the structure of the reflective metal layer of LIN for arriving at the limitations as recited in 
Regarding claim 20, LIN discloses the semiconductor light-emitting device according to claim 2, but fails to disclose wherein a dielectric layer and a contact portion are provided in parallel between the reflective metal layer and the first conductive type InP cladding layer, and the contact portion includes an ohmic metal portion on the reflective metal layer and a contact layer on the ohmic metal portion.
JEONG discloses a light-emitting device in Fig. 12 comprising a dielectric layer (protection member 141 of dielectric material) and a contact portion (combination of second conductive layer 161 and first conductive 151) are provided in parallel between a reflective metal layer (metal layers 171/180) and a first conductive type InP cladding layer (semiconductor layer 130) (see [0036] and [0108-0112], [0118]), and the contact portion includes an ohmic metal portion (second conductive layer 161) on the reflective metal layer and a contact layer (first conductive layer 151) on the ohmic metal portion (see [0111]).
The protection member 141, first conductive layer 151 and second conductive layer 161 of JEONG being incorporate into the light-emitting device of LIN by modifying the structure of the reflective metal layer of LIN for arriving at the limitations as recited in claim 19. It would have been obvious to one of ordinary skill in the art before the . 

      Allowable Subject Matter
Claims 10-11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the long axes of the ellipses are oriented in parallel to the <011> orientation as recited in claim 10 and wherein the direction of the central axes is oriented in parallel to the <011> orientation as recited in claim 11. Claims 14-15 depend on claims 10 and 11, and therefore also include said claimed limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818